DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 and 7-9 are pending as amended on 9/13/2022. 
The new rejections set forth below were necessitated by Applicant’s amendments to the claims. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Specification
The disclosure is objected to because of the following informalities:
The specification contains chemical structures that are blurry and may be difficult to read. Applicant indicated in the remarks filed on 9/13/2022 that Applicant has provided reproduced chemical structures without blurry details. However, the structures in the amended specification still appear blurry.
Additionally, the specification describes chemical names of monomer materials A, B and C (see, e.g., [0013]), and shows chemical structures of A, B and C [0014-6]. However, the chemical names for compounds A and B are not accurate. Presently, when entered into ChemDraw, the software is unable to determine a chemical structure associated with “3,5-bis(trifluoromethyl)-2',6'-dioxobisphthalic anhydride-biphenyl,” or associated with “bis(trifluoromethyl)-1,3-bis(p-aniline)methane.”  
If applicant wishes to describe the monomer materials by providing chemical names, Applicant is required to determine accurate chemical names. For example, Applicant could consider drawing the chemical structure utilizing software such as ChemDraw and converting the structure to a name. Alternatively, Applicant may wish to consider describing the invention without utilizing chemical names, and simply relying on structural drawings alone.

Claim Objections
Claims 1, 2 and 9 are objected to because of the following informalities:  
The claims contain chemical structures that are blurry and may be difficult to read. Applicant indicated in the remarks filed on 9/13/2022 that Applicant has provided reproduced chemical structures without blurry details. However, claims 1, 2 and 9 still contain structures which appear blurry.  
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2 and 9 recite structural formulas with subscript variables “a” and “b.” Claims 1 and 9 have been amended to define ranges for subscripts a and b. However, it is not clear whether a and b represent an actual number of units (which would mean that the recited polyimide must have exactly 10 repeating units with structures according to the units subscripted a and b), or, whether a and b are intended to be molar fractions rather than a quantity of units (such that a:b represents a molar ratio). Claims 2-5 and 8 are unclear for the same reasons, due to their dependence from claim 1.
Additionally, claims 3 and 8 recite chemical names of monomer materials A, B and C, and claim 4 shows chemical structures of A and B. However, the chemical names for compounds A and B recited in claims 3 and 8 are not accurate. Presently, when entered into chemical drawing software (ChemDraw), the software is unable to determine a chemical structure associated with “3,5-bis(trifluoromethyl)-2',6'-dioxobisphthalic anhydride-biphenyl,” or associated with “bis(trifluoromethyl)-1,3-bis(p-aniline)methane,” and therefore, one having ordinary skill in the art would not know what structures are implied by the recited chemical names.  
If applicant wishes to claim the monomer materials by reciting their chemical names, Applicant is required to determine accurate chemical names. For example, Applicant could consider drawing the chemical structure utilizing software such as ChemDraw and converting the structure to a name. Applicant may also wish to consider claiming the invention without reciting chemical names, and simply relying on structural drawings alone.
Additionally, claims 1, 2 and 9 recite polyimides wherein the unit subscripted “a” contains a moiety derived from a dianhydride isomer which is different from the moiety derived from the dianhydride isomer in the unit subscripted “b.” Referring to claim 1 for simplicity, the moiety within the unit subscripted “a” is derived from a dianhydride isomer having a structure as recited in claim 4 (compound A). However, the unit subscripted “b” is derived from a different isomer of the dianhydride (i.e., a dianhydride which does NOT have a structure according to compound A recited in claim 4). The formula recited in claim 1 is copied below with circles showing the location of the structural difference in the two isomers.

    PNG
    media_image1.png
    290
    995
    media_image1.png
    Greyscale

In contrast with claim 1, claim 5 recites that the molar amount of compound A (the dianhydride) is equal to the sum of the molar amounts of compounds B and C (the diamines). Claim 8 further recites a method which makes no mention of utilizing two different dianhydride isomers. Because it is unclear whether the chemical structure of the polymer drawn in instant claim 1 is accurate (in which case, the dependent claims which recite methods which utilize only one isomer of dianhydride compound A to prepare the polyimide would fail to properly further limit claim 1) or inaccurate (i.e., the formula was intended to depict the same isomer of dianhydride moiety in each unit), the scope of the claims is unclear.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11453751. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 1, claim 1 of ‘751 recites the following polyimide chemical formula:

    PNG
    media_image2.png
    393
    398
    media_image2.png
    Greyscale


It is assumed that the chemical formula recited in claim 1 of ‘751 contains obvious structural errors (see circles added to copied image above showing locations of atom errors). Specifically, it is assumed that: (1) an ether oxygen is missing within the dianhydride moiety, (2) a carbon atom within the dianhydride moiety is meant to be the imide nitrogen, and, (3) the repeating structural unit is meant to include one diamine moiety. With these assumptions as to the corrections for the obvious errors, the formula recited in ‘751 is encompassed by the presently recited formula, wherein instant “a” is 10 and instant “b” is 0. [Claim 1 of ‘751 differs in scope from instant claim 1 in that ‘751 requires a glass substrate and possibly requires a second layer or the peeling of a second layer. Instant claim 1 further recites an additional unit subscripted “b” which is not recited in ‘751 (although the instant claims encompass polymers as in ‘751 with no “b” unit, given that instant “b” can be 0).] 
As to instant claim 2, ‘751 claim 7 recites a method of obtaining polyimide via polyamic acid precursor. 
As to instant claim 9, the claims of ‘751 recite a glass substrate and polyimide film layer disposed thereon. The claims of ‘751 do not define the substrate as “a display panel,” however, given that the structure recited in the claims of ‘751 includes all of the “display panel” components recited in instant claim 9 (substrate and polyimide film layer), the substrate recited in ‘751 is considered a “display panel” as presently recited. 
[It is noted that the instant claims which require use of p-phenylenediamine to prepare the polyimide (claims 3-5, 8), or, which do not permit “b” to be zero (claim 7) are not included in this rejection.]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766